Citation Nr: 0015144	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for major depressive 
disorder, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 






INTRODUCTION

The veteran had active duty for training service from March 
1967 to July 1967, May 1968 to June 1968, May 1969 to June 
1969, and in June 1970, June 1971, and June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that granted 
secondary service connection for a major depressive disorder, 
and assigned a 50 percent evaluation under diagnostic code 
9434, effective from March 1996.  The veteran submitted a 
notice of disagreement in December 1997, and the RO issued a 
statement of the case in December 1998.  The veteran 
submitted a substantive appeal in January 1999.  In September 
1999, the RO increased the rating for major depressive 
disorder to 70 percent, effective from the original date of 
claim in March 1996.  The veteran has continued his appeal.

By rating action in September 1999, entitlement to a total 
rating based on individual unemployability (TDIU) was denied.  
The veteran was notified of that determination and of his 
appellate rights by letter dated in September 1999.  The 
veteran has not submitted a notice of disagreement with that 
determination.  That issue is not in appellate status and 
will not be further addressed.


FINDING OF FACT

The veteran's major depressive disorder is manifested by 
chronic and severe depression, sleep disturbances, persistent 
suicidal ideation, isolation, impaired judgment and 
concentration, difficulty with family relationships, and 
generalized paranoia of co-workers without evidence total 
occupational or social impairment, virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality; the evidence does 
not show that the veteran is demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

A rating in excess of 70 percent for the service-connected 
major depressive disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.129, 4.130, 4.132, including Diagnostic Code 9434 (1996) 
and (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service connection is in effect for post-operative residuals 
of a medial meniscectomy of the right knee, effective from 
December 1976.

Secondary service connection is in effect for bursitis of the 
left knee with degenerative joint disease, effective from 
July 1981.

Secondary service connection is in effect for herniated 
nucleus pulposus at L5-S1, effective from December 1984.

The veteran underwent a VA examination in September 1996.  He 
reported that, because of injuries sustained while on active 
duty, he has developed a significant depression.  The veteran 
reported that he has been depressed and has sought 
psychiatric treatment since the mid-1980's.  The veteran also 
reported that his depression has significantly worsened in 
the past year.  He stated that, since his pain has gotten 
worse, he has become more and more depressed.  The veteran 
reported symptoms of lethargy, poor appetite with a greater 
than 5-pound weight loss, poor sleep, psychomotor agitation, 
anhedonia, guilt, concentration problems, and passive 
suicidal ideation.  The veteran reported that he worked at 
the post office since 1972.  He reported that he was recently 
laid off because he was unable to perform his job.

Upon examination, the veteran was mildly disheveled; his 
speech was normal in tone, volume, and rate.  He was tearful 
and agitated throughout the interview.  His mood was 
depressed.  His affect was somber, tearful and restricted.  
His thought process was logical and goal directed.  His 
thought content revealed no suicidal ideation, no homicidal 
ideation, no hallucinations, and no delusions.  His judgment 
and insight were noted to be fair to poor.  His cognitive 
examination was mainly intact.  The veteran was diagnosed 
with major depressive disorder.  The examiner assigned a GAF 
(Global Assessment of Functioning) score of 35.

A May 1997 statement from the veteran's treating VA physician 
reflects that the veteran was being treated for a severe 
debilitating major depression related to his service-
connected physical injuries.  It was the opinion of the 
treating VA physician that the veteran was unemployable due 
to his service-connected injuries.

A September 1997 RO rating decision granted service 
connection for major depressive disorder, and assigned a 50 
percent evaluation under diagnostic code 9434, effective from 
March 1996.

A November 1997 statement from the veteran's treating VA 
physician reflects that the veteran suffered severe 
deficiencies in most areas, including work and family 
relations, due to continuous depression that affected his 
ability to function.  It was the opinion of the treating VA 
physician that the veteran was socially withdrawn from his 
wife and was unable to function adequately at work.

A November 1997 statement from a private orthopedic treating 
physician of the veteran reflects that the veteran had 
psychologic problems dealing with his disability from his 
knee, his position in life, his family, and his occupation.  
It was the opinion of the veteran's private treating 
physician that the veteran was unable to do his occupation 
effectively due to overwhelming problems of psychologic 
concern and biomechanical concern.

A January 1999 statement from the veteran's treating VA 
physician reflects that the veteran continued to suffer with 
severe disability depressive symptoms that significantly 
affected his family, and social and occupational functioning.  
The treating VA physician noted that the veteran's marital 
relationship had deteriorated to the point of no 
communication, and that the veteran had almost chronic 
suicidal thoughts and one attempt about a year ago.  The 
treating VA physician noted that, while the veteran continued 
to work at the post office, he had struggled many times with 
the thought of leaving work because he was unable to handle 
the stress; he had asked for special changes in his work 
environment because he could not interact with others due to 
depression.  The treating VA physician noted that the veteran 
was irritable, that he neglected his personal hygiene, and 
that he had not even one friend.  The treating VA physician 
also noted that the veteran's judgment and concentration were 
impaired, and resulted in memory difficulties.  It was the 
opinion of the veteran's treating VA physician that the 
veteran was unemployable due to his service-connected 
psychiatric disability.

The veteran underwent a VA examination in August 1999.  The 
veteran reported working at the post office "on and off" 
for the past 15 years.  He reported chronic persistent 
depression throughout the day-every day-more days than not, 
and that the depression prohibited him from making and 
maintaining medical appointments.  The veteran reported 
chronic persistent passive suicidal ideation, but denied any 
plan or intent.  He reported having anhedonia and suffering a 
35- to 40-pound weight loss about two years ago, and that he 
had been the same weight for the past two years; he reported 
that he did not have an appetite and that he either ate a lot 
or none at all.  He reported a marked decline in any 
activities that interest him, and stated that the only thing 
he enjoyed was being alone.  He reported persistent 
conflictual relationships with his wife and children, and 
with fellow employees.  He reported that fellow employees 
were out to get him and they talked about him, and were 
envious of his seniority and his schedule.  He reported being 
harassed due to physical disabilities.  He reported that a 
supervisor had questioned his ability and fitness to work, 
but that the Postmaster General had allowed the veteran to 
continue to work.  He reported being quite irritable and 
angry, and having poor concentration with difficulty 
answering questions.  He reported difficulty doing his job, 
which was sorting letters that have not gone through the 
automatic sorter.  He reported that he enjoyed his work in 
the past and did quite well.  He reported that he was working 
at about the 20th percentile in comparison to what his 
average work was before the pain and depression started in 
1996.  He reported taking medications daily for pain and 
anxiety.  He reported persistent constant anxiety and 
restlessness, and also insomnia with difficulty falling and 
staying asleep.  He reported waking up frequently and getting 
a total of one or two hours of sleep and occasionally taking 
a one or two hour nap at work.  He preferred being alone, was 
isolated, and estranged from pretty much everybody.  He was 
easily startled and denied any auditory, visual, tactile, or 
olfactory hallucinations.  He felt paranoid in general about 
the people at work and felt as if he was the target for a 
great deal of harassment, based on his physical disabilities 
and his failure to fit in.  He denied any thought 
broadcasting, thought insertion, ideas of reference, 
delusions of grandeur, or command hallucinations.  He denied 
any obsessions or compulsions.

Upon examination, the veteran was quiet and rarely maintained 
direct eye contact.  He looked off to the side and appeared 
to be occasionally internally distracted or suffering from 
thought blocking.  His speech was flattened tone and slow in 
rhythm and rate.  He had some psychomotor agitation and some 
retardation was predominantly slowed.  He reported his mood 
was "depressed;" his affect was restricted and dysphoric 
and quite labile as he burst into tears when talking about 
persistent suicidal ideation.  He had persistent constant 
suicidal ideation that life was not worth living with the 
pain and difficulties with his marriage and his work.  He 
denied any plan or intent.  He had some generalized paranoia 
about his fellow employees.  His thought processes were goal 
directed for the most part, although he was tangential and 
appeared to suffer from some thought blocking versus poor 
concentration and forgetfulness.  There was no loosening of 
associations or flight of ideas.  He was oriented to person, 
place, time, and recent events.  The examiner noted that the 
veteran had chronic pain that had increased in severity and 
intensity since the onset of a back and knee injury in 
service.  It was noted that the pain was almost 
incapacitating and in combination with his marked major 
depression was chronic and severe and unremitting in spite of 
treatment.  The examiner also noted that the veteran's 
depression was the debilitating disorder, although it was 
related to his pain, and that both disorders were 
overlapping.  The examiner noted that the veteran appeared to 
be permanently disabled and there was a question of whether 
he would be able to continue to maintain employment, versus 
being fired based on his limited performance and difficulties 
in the work environment.  The Axis I diagnosis was major 
depression, chronic and severe; pain disorder with medical 
and psychologic features.  The examiner assigned a GAF score 
of 32, with chronic persistent suicidal ideation.

In September 1999, the veteran submitted statement indicating 
that he was working at the Post Office.  He indicated that he 
was hard to keep working but that he did so to support his 
children.  He indicated that his doctor has told him to stop 
working.

A September 1999 RO rating decision increased the evaluation 
for major depressive disorder from 50 percent to 70 percent, 
effective from March 1996.

Statements of the veteran in the claims folder are to the 
effect that he has no relationships with either family or 
friends; that he was always thinking about death; that he can 
barely work; that he got aggravated fast and was always 
tired; that he did not care anymore as to how he looked; that 
he went without washing for days; and that he forgot dates, 
times, where he might be, and names of persons that he had 
met.

B.  Legal Analysis

The veteran's claim for a higher evaluation for major 
depressive disorder is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The provisions for rating service-connected mental disorders 
were amended effective on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the veteran's application for service 
connection for a major depressive disorder was received in 
March 1996.  Although a rating decision in November 1997 
granted service connection and assigned a 50 percent rating 
for the disability, a September 1999 rating decision 
increased the rating to 70 percent disabling, effective from 
the date of receipt of the veteran's claim.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
that there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or that the veteran be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9434, effective prior to November 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9434, effective 
November 7, 1996, major depressive disorder will be rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1996).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record. 38 C.F.R. § 4.129 (1996).

Considering all the evidence and the old rating criteria of 
Code 9434, the Board finds that no more than severe social 
and industrial impairment due to the service-connected major 
depressive disorder is shown and that the requirements for 
more than a 70 percent rating under the old criteria are not 
met.  The evidence shows that major depressive disorder 
symptoms cause no more than severe occupational and social 
impairment with deficiencies in most areas of mental 
functioning, reduced reliability and productivity pertaining 
to employment and inability to establish and maintain 
effective relationships, and such is to be rated 70 percent.  
He does not demonstrate the total occupation and social 
impairment required for a 100 percent rating.  The Board has 
considered the comments of the VA physician to the effect 
that the veteran is unemployable.  The Board has also 
considered the findings as shown on the most recent VA 
examination report.  However, the Board notes that the 
veteran is shown to be currently working at the Post Office.  
He is married with children, although he has reported 
difficulty in his marriage and relationships with his 
children.  Although he has been described as having frequent 
thoughts of suicide and conflicting relationships with his 
family and fellow employees, he is not shown to be 
demonstrably unable to obtain or retain employment in the 
Board's opinion. He has been able to maintain sufficient 
contacts to continue full time employment at the Post Office 
and he continues to live with his family.  The medical 
findings do not support the conclusion that the veteran is 
suffering from totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior or that the veteran otherwise is shown to be so 
adversely affected as to be in virtual isolation in the 
community.

In addition, the Board finds that the clinical findings do 
not show that the veteran is experiencing symptoms required 
for the assignment of a 100 percent rating under the new 
criteria, i.e., total occupational and social impairment 
manifested by symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place or 
memory loss for names of close relatives, own occupation or 
own name.

Therefore, the Board finds that an increased rating is not 
warranted for the service-connected major depressive 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board finds that the evidence shows that this level of 
impairment due to a major depressive disorder has existed 
since the effective date of the claim. Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, a "staged" rating is 
not indicated. 


ORDER

An increased rating for the service-connected major 
depressive disorder is denied.



		
	K. J. Alibrando
	Acting Member, Board of Veterans' Appeals

 

